Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-13 are withdrawn.
Claims 14 and 21-23 are amended.
Claims 24-36 are new.
Claims 14-36 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of receiving sensor information, patient activity data, etc. from a patient to a caregiver, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions between patients and caregivers regarding patient’s health).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 17, reciting particular aspects of how to claims 26 and 30, reciting particular aspects of how to compare a threshold defined by an unlock protocol may be performed in the mind but for recitation of generic computer components; such as claims 31 and 34, reciting particular aspects of comparing sensed data with a prescribed therapy and make a determination of the probability of completion of care may be performed in the mind but for recitation of generic computer components; claims 32 and 35, reciting particular aspects of making a determination of the probability of the completion of care by the patient may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a deployable sensor system, a patient care hub (controller, processor & a memory) receiving sensed data, a patient interface (speaker, microphone, and a display), a caregiver controller (speaker, microphone, display, processor, memory device, and a communication device), displaying a progress bar of the patient, and a processor prompting patient to enter information amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 72, figure 14, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15 (home positioning system), 17-18 (communicate wirelessly an alert), 20 (bladder controller), 25 and 29 (patient care hub communication with a door entry mechanism), 26 and 30 (receiving a command from the patient interface), 27 and 31 (monitor the location of a caregiver and notify the patient), 32 and 34 (processor determining consistency of the sensed data with the prescribed therapy), 33 and 35 (transmits the probability of the completion of care), 34 and 36 (monitor the sensed data of the sensor system), additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a deployable sensor system to monitor and communicate sensed data; a patient care hub receiving sensed data and communicate the sensed data and discerned activity of the patient; a patient interface configured to communicate wirelessly with the patient care hub; caregiver controller communicate with Symantec, MPEP 2106.05(d)(II)(i); monitor the sensed data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); discern patient activity from the sensed data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15, 17-18, 20, 25-27, 29-31, 33-34, 36, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 32, 35 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 14-36 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-23 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Drake (U.S. Publication No. 2016/0235610) in view of Panch et al. (U.S. Patent No. 9,805,163).
As per claim 14, Drake teaches a patient care system, comprising:
-a deployable sensor system including an at least one sensor configured to monitor a patient and wirelessly communicate a plurality of sensed data during a treatment program (Drake: para. 22; para. 37-38; A person support apparatus has one or more physiological sensors that communicates with the controller wirelessly using a communication link.),
-a patient care hub including a patient hub controller (Drake: figure 3, 318), a processor (Drake: figure 3, 312), and a memory device (Drake: figure 3; 314) including instructions that, when executed by the processor, cause the patient care hub to receive the plurality of sensed data from the at least one sensor, process the sensed data discern patient activity, monitor the sensed data (Drake: figure 4, para. 64; The bed control module (i.e. controller) discerns the patient activity from the sensed information), and wirelessly communicate the sensed data and discerned activity of the patient (Drake: para. 65; Notification module transmits an alert to the healthcare professional regarding patient’s state.),
a patient interface including a speaker, a microphone, and a display, and configured to communicate wirelessly with the patient care hub (Drake: figure 3, 316; para. 62; User interface devices including microphone, speaker, and displays.), and
-a caregiver controller including a speaker, a microphone, a display, a processor, a memory device, and a communication device configured to communicate wirelessly with the patient care hub and the patient interface (Drake: para. 56; para. 62; The controller is connected to the healthcare provider network that connects to the support apparatus via a bidirectional signal path.), 
-wherein the patient care hub controller is distinct from the caregiver controller (Drake: figure 3; 330 (caregiver controller) and 318 (patient care hub controller).).
	Drake does not explicitly teach the following, however, Panch teaches:
-wherein the patient interface and caregiver controller are operable to display the progress of the patient relative to the treatment program on a respective progress bar displayed on the respective display of the patient interface and the caregiver controller (Panch: figure 33), and
-wherein the memory device of the patient care hub includes further instructions that, when executed by the processor, (i) prompt the patient to enter information on the patient interface (Panch: col. 13; 34-43) and (ii) to use the sensed data and information entered by the patient to provide prompts to the patient to provide feedback to the patient during the progression of the treatment program (Panch: col. 13, 55 to col. 14, 17; Gathering information from a pedometer/GPS about user’s exercise and answers to questions and then showing the progress bar regarding compliance of the patient.).
One of ordinary skill in the art would have recognized that applying the known technique of Panch would have yielded predictable results and resulted in an improved system.  It would 
As per claim 15, the system of claim 14 is as described.  Drake further teaches further comprising an at-home positioning system configured to communicate wirelessly with the caregiver controller and operable to adjust the patient supported on a patient support apparatus (Drake: figure 4; para. 39; para. 59-60; Caregiver can use the controller to adjust patient monitoring features, which include features on a bed (i.e. patient support apparatus).).
As per claim 16, the system of claim 15 is as described.  Drake further teaches wherein the at-home positioning system comprises:
-at least one inflatable bladder positioned to provide support for a patient when the patient is positioned on at least a portion of the patient support apparatus (Drake: para. 27; Inflating or deflating the sections of a mattress using a patient support apparatus.), and
-a pressure-control assembly operably coupled to the at least one inflatable bladder (Drake: para. 27; Inflate or deflate a mattress.) and configured to regulate a pressure within the at least one inflatable bladder (Drake: para. 30; Configure pressure settings for a mattress used with the person support apparatus.), wherein the pressure-control assembly includes a programmable controller configured to communicate wirelessly with the caregiver controller (Drake: para. 41; The controller determines output of the pressure sensors within the mattress.) and operable to monitor a sensed pressure value of a fluid pressure within the at least one inflatable bladder and adjust the fluid pressure within the at least one inflatable bladder in response to a plurality of instructions from the caregiver controller (Drake: para. 41; The controller used by the caregiver issue control signals to inflate or deflate certain air bladders based on the output of the pressure sensors.).
As per claim 17, the system of claim 16 is as described.  Drake further teaches wherein the programmable controller is further configured to communicate wirelessly with the deployable sensor system (Drake: para. 37; wireless communication link), receive a plurality of sensed data from the sensor system, discern a patient health status (Drake: para. 37; Determine from the outputs from physiological sensors, a patient state.), compare the patient health status to an at least one predefined parameter (Drake: para. 64; Compare patient state to previously calculated patient states.), and communicate an alert to the caregiver controller when the patient health status violates one of the at least one predefined parameters (Drake: para. 37; Issue alerts or bed positioning commands based on patient state from the physiological sensors.).
As per claim 18, the system of claim 17 is as described.  Drake further teaches wherein the at-home positioning system is configured to be remotely activated by the caregiver controller, the caregiver controller is configured to wirelessly communicate with a bladder controller configured to activate a pump, the pump is configured to direct a flow of air towards the at least one inflatable bladder (Drake: para. 27; para. 41; The controller controls signals to inflate or deflate certain air bladders in the mattress.)
As per claim 19, the system of claim 16 is as described.  Drake further teaches the at-home positioning system further including an angle sensor coupled to the at least one inflatable bladder and configured to wirelessly communicate an angle of the at least one inflatable bladder with the bladder controller, the bladder controller further configured to communicate with a pressure control valve configured to control a flow of air and change the angle of the at least one inflatable bladder (Drake: para. 40; The person support apparatus is equipped with angle sensors. The controller can determine the angle of the support apparatus based on the sensors output.).
As per claim 20, the system of claim 16 is as described.  Drake further teaches wherein the bladder controller is further configured to communicate wirelessly with the deployable sensor system (Drake: para. 37; wireless communication link), receive a plurality of signals from the sensor system (Drake: para. 37), discern a patient health status (Drake: para. 37; Determine from the outputs from physiological sensors, a patient state.), compare the patient health status to an at least one predefined parameter (Drake: para. 64; Compare patient state to previously calculated patient states.), and automatically adjust the at least one inflatable bladder in response to a violation of one of the at least one predefined parameters (Drake: para. 37; Issue alerts or bed positioning commands based on patient state from the physiological sensors.).
As per claim 21, the system of claim 20 is as described.  Drake further teaches wherein the at least one predefined parameter is oxygen saturation of the patient and the at least one sensor is configured to measure the oxygen saturation of the patient (Drake: para. 22), the bladder controller is further configured to increase an angle of the at least one inflatable bladder positioned under a head section of the patient support apparatus to at least 30° relative to a seat (Drake: para. 58; para. 61; Controller in communication with sensors and bed positions that is controlled by a caregiver.).
As per claim 22, the system of claim 20 is as described.  Drake further teaches wherein the at least one predefined parameter is oxygen saturation of the patient and the bladder controller is configured to increase an angle of at least one inflatable bladder positioned under a head section of the patient support apparatus to at least 45° relative to a seat section of the patient support apparatus if the oxygen saturation level is less than 90% (Drake: para. 58; para. 61; Controller in communication with sensors and bed positions that is controlled by a caregiver.).
As per claim 23, the system of claim 20 is as described.  Drake further teaches wherein the at least one predefined parameter is oxygen saturation of the patient and the bladder controller is configured to wirelessly communicate with the caregiver controller if the oxygen saturation level is less than 90% after increasing the angle of the at least one inflatable bladder positioned under a head section of the patient support apparatus to at least 45° relative to a seat section of the patient support apparatus (Drake: para. 58; para. 61; Controller in communication with sensors and bed positions that is controlled by a caregiver.).
As per claim 34, the system of claim 14 is as described.  Drake does not explicitly teach the following, however, Panch teaches wherein the memory device of the patient care hub includes further instructions that, when executed by the processor, monitor the sensed data of the sensor system, compare the sensed data to a prescribed therapy, and make a determination of whether the data is consistent with the prescribed therapy (Panch: col. 10, 10-43).

As per claim 35, the system of claim 34 is as described.  Drake does not explicitly teach the following, however, Panch teaches wherein the memory device of the patient care hub includes further instructions that, when executed by the processor, upon the determination of the consistency of the sensed data with the prescribed therapy, make a determination of the probability of the completion of care by the patient (Panch: col. 17, 47-60; Providing a percentage of items completed of the to-do list items.).
One of ordinary skill in the art would have recognized that applying the known technique of Panch would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Panch to the teachings of Drake would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying compliance with a treatment plan to Drake teaching monitoring a patient care system would have been recognized by those of ordinary skill in the art as resulting in an improved 
As per claim 36, the system of claim 35 is as described.  Drake does not explicitly teach the following, however, Panch teaches wherein the memory device of the patient care hub includes further instructions that, when executed by the processor, transmits the probability of the completion of care by the patient to the caregiver (Panch: col. 17, 47-60; figure 5).
One of ordinary skill in the art would have recognized that applying the known technique of Panch would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Panch to the teachings of Drake would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying compliance with a treatment plan to Drake teaching monitoring a patient care system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that monitored a patient’s compliance and save on resources and time due to proper control of a patient’s treatment pathway.
Allowable Subject Matter
Claims 24-33 contain allowable subject matter over prior art, but are dependent from a claim having a 35 U.S.C. 101 rejection.
Claims 31-33 are dependent from an allowable subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-14 for 35 U.S.C. 101 have been fully considered but they are not persuasive.
pplicant argues that the present application allows a patient to return home and reduce expenses, therefore, improving the quality of patient care while decreasing the cost associated with it.  Examiner disagrees.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claim 14.  The improvement recited by the Applicant relate to an alleged improvement in efficient processing by automating a manual processing, for which a computer is used as a tool in its ordinary capacity.
It is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  All of these computer functions are well-understood, routine, and conventional activities previously known to the industry.  Each step does no more than require a generic computer to perform conventional computer functions.
The claims in McRO were directed to the creation of something physical—namely, the display of “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. At 1313.  The claimed improvement was to how the physical display operated (to produce better quality images), unlike a claimed improvement in a prediction model with no improved display mechanism.  The McRO claims also avoided being “abstract” in another sense reflected repeatedly in our cases: they had the specificity required to transform a McRO, 837 F.3d at 1314.   An indication that a claim is directed to an improvement in computer-related technology may include-
(1) a teaching in the specification about how the claimed invention improves a computer or other technology (e.g., the McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea).  In contrast, the present specification's failure to provide details regarding the manner in which the invention accomplished the alleged improvement.
(2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO's claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea).  In contrast, the claimed method was directed to an abstract idea because it merely presented the results of collecting and analyzing information.
Applicant’s arguments with respect to claims 14-36 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626